Citation Nr: 1604623	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities. 
 
2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with cataracts. 
 
3.  Entitlement to higher evaluations for diabetic neuropathy in the right upper extremity, currently rated as 10 percent prior to March 28, 2012, and 20 percent since then. 

4.  Entitlement to a compensable evaluation for erectile dysfunction. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extraschedular basis, prior to March 28, 2012.

6.  Entitlement to TDIU, on a schedular basis, since March 28, 2012.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In that rating decision, the RO denied entitlement to service connection for a right shoulder disorder as well as claims for higher ratings for diabetes mellitus with cataracts, diabetic neuropathy in the right upper extremity, and erectile dysfunction.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at Travel Board hearing held at the Montgomery RO.  The hearing transcript is associated with the claims folder.

In December 2011, the Board added the TDIU issue to the current appeal under Rice v. Shinseki, App. 447 (2009), and then remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Upon remand, the RO issued another rating decision in July 2015, which increased the disability rating for the diabetic neuropathy in the right upper extremity to 20 percent, retroactively effective from March 28, 2012.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher evaluations.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

In the DECISION section below, the Board addresses the issue of entitlement to a compensable rating for erectile dysfunction.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's claims, letters dated in August 2006 and February 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Regarding the erectile dysfunction claim, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the August 2006 notice letter to the Veteran regarding his increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of the claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations and medical opinions, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2.  The evidence of record does not suggest that the service-connected erectile dysfunction has worsened since the last VA examination in June 2015.  Consequently, another examination to evaluate the severity of the Veteran's erectile dysfunction is not warranted because there is sufficient evidence already of record to fairly decide the claim insofar as assessing the severity of the erectile dysfunction disability being decided on appeal.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in June 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the AVLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The AVLJ and representative asked questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of the claims.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's SSA disability benefits records, which were obtained and associated with the claims file.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Further, the remand directed the AOJ to provide the Veteran with a VA examination to determine the current severity of his service-connected diabetes mellitus and its complications.  The Veteran was provided the VA examinations in March 2012 and June 2015.  The remand also included adjudicating the claims of entitlement to service connection for residuals of stroke, and entitlement to an increased rating for diabetic neuropathy of the right lower extremity.  These claims were adjudicated in the July 2015 rating decision, and the Veteran did not submit a Notice of Disagreement (NOD).  Finally, the remand directed the AOJ to readjudicate the claims, which was accomplished in the July 2015 Supplemental Statement of the Case (SSOC).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Erectile Dysfunction

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 2006 granted service connection for the Veteran's erectile dysfunction.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that the Veteran is already receiving special monthly compensation (SMC) for his erectile dysfunction, under 38 C.F.R. § 3.350(a) (2015), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).  Impotence is compensated by SMC, and that benefit has been awarded to the Veteran. 

Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other DC that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  

In order for the Veteran to receive a higher 20 percent rating, DC 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  None of the VA examinations or VA and private treatment records document a physical deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected erectile dysfunction more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as such as difficulty getting and maintaining an erection, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected erectile dysfunction at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

As addressed the REMAND section below, the Veteran's claims of entitlement to higher evaluations for type II diabetes mellitus with cataracts and diabetic neuropathy in the right upper extremity, as well as the claim of entitlement to TDIU, are being referred to the Director of Compensation and Pension for extraschedular consideration.  Given the holding in Johnson, the Board defers adjudicating the extraschedular consideration question until a final decision regarding the other service-connected disabilities can be rendered.

ORDER

The claim of entitlement to a compensable evaluation for erectile dysfunction is denied. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the right shoulder claim, the Veteran is currently diagnosed with degenerative joint disease of the right shoulder (see March 2012 VA diabetes mellitus examination) and impingement syndrome of the right shoulder (see February 2007 VA treatment record).  During the course of this appeal, the Veteran was granted service connection for residuals of a cerebrovascular accident with mild right side muscle weakness.  See July 2015 rating decision.  In his July 2006 right shoulder claim, the Veteran argued that his current right shoulder symptoms were due to or aggravated by his (now) service-connected cerebrovascular accident.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded a VA examination and medical opinion addressing the etiology of his current right shoulder disability, to include determining whether the right shoulder disability is caused or aggravated by a service-connected disability.  Upon remand, a VA examination and medical opinion must be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Regarding the issue of entitlement to TDIU prior to and after March 28, 2012, Type II diabetes mellitus, and right upper extremity claims, the Veteran has been unemployed since December 2005.  The Veteran asserts that his unemployment is due to his service-connected disabilities.  See August 2006 VA 21-8940 Form.  The Veteran has been awarded SSA disability benefits since December 6, 2005, because of his service-connected residuals of a cerebrovascular accident with mild right side muscle weakness and service-connected Type II diabetes mellitus.  Additionally, in a March 2006 private medical opinion conducted for SSA disability benefits purposes, a medical physician, following a physical examination of the Veteran, determined that the Veteran "would not be able to perform any sort of manual activity due to weakness and clumsiness in his right (dominant) hand and his gait instability.  He would be limited as far as sedentary activity due to decreased dexterity in his right hand." 

For the time period prior to March 28, 2012, the Veteran does not currently meet the required TDIU percentage standards set forth in 38 C.F.R. § 4.16(a); however, he may be entitled to a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. §§ 4.16(b).  Additionally, pursuant to 38 C.F.R. § 3.321, when a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the VA Director of Compensation and Pension Service, to determine whether an extraschedular rating is warranted.  The Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral of an extraschedular evaluation to the Director of Compensation and Pension Service.  

In light of the evidence of unemployability due to service-connected disability, the Board finds that the criteria for referral under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) have been met.  Thus, the Board finds that these claims should be referred to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder complete VA clinic records since December 20, 2011.

2.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed degenerative joint disease of the right shoulder and impingement syndrome of the right shoulder.  The claims file and a copy of this remand must be provided to the examiner for review.

The VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right shoulder and/or impingement syndrome of the right shoulder was caused by a service-connected disability, to include the service-connected cerebrovascular accident? 

b) Is it at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right shoulder and/or impingement syndrome of the right shoulder was aggravated (permanently worsened beyond the normal progression) by a service-connected disability, to include the service-connected cerebrovascular accident?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Refer the question of whether the Veteran is entitled to the assignment of extraschedular disability ratings for a TDIU, the service-connected Type II diabetes mellitus with cataracts, and/or the service-connected diabetic neuropathy of the right upper extremity, to the VA Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


